Case 1:19-cv-01978-CFC-SRF Document 84 Filed 02/26/21 Page 1 of 2 PageID #: 3584




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

 HELIOS STREAMING, LLC, and              )
 IDEAHUB, INC.,                          )
                                         )
              Plaintiffs,                )
                                         )
   v.                                    ) C.A. No. 19-1978-CFC-SRF
                                         )
 SHOWTIME DIGITAL INC., and              )
 SHOWTIME NETWORKS INC.,                 )
                                         )
              Defendants.                )


                            NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on February 25, 2021, the following

 document was served on Helios-Internal@devlinlawfirm.com and the persons

 listed below in the manner indicated:

        1. Showtime’s First Supplemental Responses and Objections to Plaintiffs’
           First Set of Common Interrogatories (Nos. 1,4,5,8,9)

        BY EMAIL
        Timothy Devlin
        Veronica M. Schad
        Robert Kiddie
        Christopher R. Clayton
        DEVLIN LAW FIRM, LLC
        1526 Gilpin Avenue
        Wilmington, DE 19806
        (302) 449-9010
        tdevlin@devlinlawfirm.com
        vschad@devlinlawfirm.com
        rkiddie@devlinlawfirm.com
Case 1:19-cv-01978-CFC-SRF Document 84 Filed 02/26/21 Page 2 of 2 PageID #: 3585




                                           /s/ John W. Shaw
                                           John W. Shaw (No. 3362)
 OF COUNSEL:                               Karen E. Keller (No. 4489)
 Edward R. Reines                          David M. Fry (No. 5486)
 WEIL, GOTSHAL & MANGES LLP                SHAW KELLER LLP
 201 Redwood Shores Parkway                I.M. Pei Building
 Redwood Shores, CA 94065-1175             1105 North Market Street, 12th Floor
 (650) 802-3000                            Wilmington, DE 19801
                                           (302) 298-0700
 William Sutton Ansley                     jshaw@shawkeller.com
 WEIL, GOTSHAL & MANGES LLP                kkeller@shawkeller.com
 2001 M Street NW, Suite 600               dfry@shawkeller.com
 Washington, DC 20036                      Attorneys for Defendants
 (202) 682-7018

 Rene Mai
 WEIL, GOTSHAL & MANGES LLP
 700 Louisiana, Suite 1700
 Houston, TX 77002
 (713) 546-5252

 Dated: February 26, 2021




                                       2
